PETROLEUM DEVELOPMENT CORPORATION


2005 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

Section 1.               Introduction


 

1.1           The Plan; Effective Date; Duration.  This Petroleum Development
Corporation 2005 Non-Employee Director Restricted Stock Plan (the "Plan"), shall
be effective as of June 10, 2005 ("Effective Date").  The Plan shall continue in
effect until all awards have been granted covering all available shares of Stock
(as hereinafter defined) or until the termination of the Plan.  For purposes of
the Plan, a "non-employee director" shall mean any director of the Corporation
(as hereinafter defined) who is not an employee of the Corporation or any of its
affiliates or subsidiaries.

1.2           Purpose.  The purpose of the Plan is to provide each non-employee
member ("Director") of the Board of Directors (the "Board") of Petroleum
Development Corporation, a Nevada corporation (the "Corporation") with awards of
shares of common stock, par value $.01 per share or other successor security
("Stock") of the Corporation, subject to the restrictions and other provisions
of the Plan ("Restricted Stock").  It is intended that the Plan will (a) permit
Directors to increase their stock ownership and proprietary interest in the
Corporation and enhance their identification with the interests of the
Corporation's stockholders ("Stockholders"), (b) provide a means of compensating
Directors that will help attract qualified candidates to serve as Directors, and
(c) induce incumbent Directors to continue to serve if the Board desires that
they remain on the Board.

1.3           Shares of Stock Available Under the Plan. 

a.             Subject to any adjustments made pursuant to Section 1.3(c), the
aggregate number of shares of Stock that may be issued under the Plan shall be
40,000.  No fractional shares of Stock will be issued under the Plan.

b.             Shares of Stock awarded under the Plan may be (i) authorized but
unissued shares of Stock, (ii) previously issued shares of Stock reacquired by
the Corporation, including shares purchased in the open market, or (iii) a
combination thereof.

c.             As determined by the Compensation Committee of the Board or such
other committee of directors (the "Committee") as may be designated by the
Board, in their best judgment, appropriate and equitable adjustment shall be
made in the number of shares of Stock available under the Plan and covered by
Plan awards in the event of any recapitalization, reorganization, merger,
consolidation, spin-off, combination, repurchase, exchange of shares or other
securities of the Corporation, stock split, reverse stock split, stock dividend,
extraordinary dividend, liquidation, dissolution, or other similar corporate
transaction or event affecting the Corporation.

Section 2.               Restricted Stock Awards

2.1           Award Dates

a.     As of the date of each annual meeting of Stockholders ("Annual Meeting"),
commencing with the 2005 Annual Meeting, each Director shall be awarded such
number of shares of Restricted Stock as determined by the Board, after
consideration of the recommendation of the Committee.  Directors may, but need
not be, awarded the same number of shares of Restricted Stock.

b.             A Director who is elected to the Board on a date other than the
date of an Annual Meeting shall be awarded such number of shares of Restricted
Stock as of such date of election as determined by the Board, after
consideration of the recommendation of the Committee.

c.             The Board will cause the amount of the award for the plan year
commencing upon the next Annual Meeting to be disclosed in the Corporation's
proxy statement for that Annual Meeting.

2.2    Issuance of Stock.  Subject to Section 2.7(c), as promptly as practical
after the date as of which an award is made, the Corporation shall issue a
certificate ("Certificate"), registered in the name of the Director receiving an
award, representing the number of shares of Restricted Stock covered by the
Director's award.

2.3           Rights of Holders of Restricted Stock.  Upon issuance of a
Certificate, the Director in whose name the Certificate is registered shall,
subject to the provisions of the Plan including Section 2.7(b), have all of the
rights of a Stockholder with respect to the shares of Restricted Stock
represented by the Certificate, including the right to vote the shares and
receive cash dividends and other cash distributions thereon.

2.4           Restricted Period.  Restricted Stock shall be subject to the
restrictions set forth in Sections 2.5 and 2.7 of the Plan and the other
provisions of the Plan for a period (the "Restricted Period") commencing on the
date as of which the Restricted Stock is awarded (the "Award Date") and ending
on the earliest of the first to occur of the following:

a.             the retirement of the Director from the Board in compliance with
the Board's retirement policy as then in effect;

b.             the termination of the Director's service on the Board as a
result of the Director's not being nominated for reelection by the Board;

c.             the termination of the Director's service on the Board because of
the Director's resignation or failure to stand for reelection with the consent
of the Corporation's Board (which means approval by at least 80% of the
directors voting, with the affected Director abstaining);

d.             the termination of the Director's service on the Board because
the Director, although nominated for reelection by the Board, is not reelected
by the Stockholders;

e.             the termination of the Director's service on the Board because of
(i) the Director's resignation at the request of the Nominating and Governance
Committee of the Board, (ii)  the Director's removal by action of the
Stockholders or by the Board, or (iii) a Change in Control of the Corporation. 
A "Change in Control" of the Corporation is deemed to have occurred as of the
first day that any one or more of the following conditions shall have been
satisfied: 

(1)           the "Beneficial Ownership" of securities representing more than
thirty-three percent (33%) of the combined voting power of the Corporation is
acquired by any "person" as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (other than the Corporation, any trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation, or any
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation); or

(2)           the Stockholders of the Corporation approve a definitive agreement
to merge or consolidate the Corporation with or into another corporation or to
sell or otherwise dispose of all or substantially all of its assets, or adopt a
plan of liquidation; or

(3)           during any period of three consecutive years, individuals who at
the beginning of such period were members of the Board cease for any reason to
constitute at least a majority thereof (unless the election, or the nomination
for election by the Corporation's Stockholders, of each new director was
approved by a vote of at least a majority of the directors then still in office
who were directors at the beginning of such period or whose election or
nomination was previously so approved); or

f.              the termination of the Director's service on the Board because
of Disability or death. "Disability" shall have the meaning ascribed to such
term in the Corporation's governing long-term disability plan, or if no such
plan exists, at the discretion of the Committee, as hereinafter defined.

Section 2.4(a) through (f) above are subject to the further restriction that a
removal or resignation for "Cause" will not be deemed to constitute completion
of the Restricted Period, but will result in a forfeiture under Section 2.5. 
For purposes of this Plan, "Cause" shall be a good faith determination of the
Board that the Director (i) failed to substantially perform his duties (other
than a failure resulting from his incapacity due to physical or mental illness)
after a written demand for substantial performance has been delivered to him by
the Board, which demand specifically identifies the manner in which the Board
believes he has not substantially performed his duties; (ii) has engaged in
conduct the consequences of which are materially adverse to the Corporation,
monetarily or otherwise; or (iii) has pleaded guilty to or been convicted of a
felony.  The Director shall not be deemed to have been terminated for Cause
unless there shall have been delivered to the Director a letter setting forth
the reasons for the Corporation's termination of the Director for Cause and the
Director has failed to cure such reason for termination within thirty (30) days
of the receipt of such notice.

2.5           Forfeiture of Restricted Stock.  As of the date ("Termination
Date") a Director ceases to be a member of the Board for any reason, including
but not limited to removal or resignation for Cause, the Director shall forfeit
to the Corporation all Restricted Stock awarded to the Director for which the
Restricted Period has not ended pursuant to Section 2.4 as of or prior to the
Termination Date.

2.6           Release of Restricted Stock.  Upon completion of the Restricted
Period, as provided in Section 2.4, Restricted Stock shall be released to the
Director, free and clear of all restrictions and other provisions of the Plan,
on the first business day immediately following the last day of the Restricted
Period with respect to such Restricted Stock.

2.7           Restrictions.  Restricted Stock shall be subject to the following
restrictions during the Restricted Period:

a.             The Restricted Stock shall be subject to forfeiture to the
Corporation as provided in Section 2.5 of the Plan.

b.             The Restricted Stock may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, and neither the right to receive
Restricted Stock nor any interest under the Plan may be assigned by a Director,
and any attempted assignment shall be void.

c.             Each Certificate representing shares of Restricted Stock shall be
held  by the Corporation and shall, at the option of the Corporation, bear an
appropriate restrictive legend and be subject to appropriate "stop transfer"
orders.  The Director shall deliver to the Corporation a stock power endorsed in
blank to the Corporation.

d.             Any additional Stock or other securities or property (other than
cash) that may be issued with respect to Restricted Stock as a result of any
stock dividend, stock split, business combination or other event, shall be
subject to the restrictions and other provisions of the Plan.

e.             The issuance of any Restricted Stock award shall be subject to
and contingent upon (i) completion of any registration or qualification of the
Stock under any federal or state law or governmental rule or regulation that the
Corporation, in its sole discretion, determines to be necessary or advisable;
and (ii) the execution by the Director and delivery to the Corporation of
(A) any agreement reasonably required by the Corporation, and (B) the stock
power referred to in Section 2.7(c).

2.8          Tax Withholding.  The Corporation will have the right to withhold
from any settlement of Stock made under the Plan (or deemed settlement due to an
Internal Revenue Code ("Code") Section 83(b) election) any federal, state, or
local taxes of any kind subsequently required by law to be withheld or paid by
the Corporation on behalf of a Director with respect to such settlement.  In the
event any such taxes are imposed, the subject Director will be required to make
arrangements satisfactory to the Corporation for the satisfaction of any such
withholding tax obligation.  The Corporation will not be required to deliver
Stock under the Plan until any such obligation is satisfied.

2.9          Effect of Tax Election.  In the event any Director makes a timely
election under Code Section 83(b) with respect to any award, the Stock will be
deemed (for income tax purposes) to be transferred to the Director effective as
of the Award Date (and any obligation for withholding tax liability imposed by
subsequent changes in tax laws that would be due as of the Award Date). 
However, such an election will not affect the restrictions or terminate the
Restriction Period for such award.

Section 3.               General Provisions

3.1           Administration.  The Plan shall be administered by the Committee.
The Committee shall have full power, discretion and authority to interpret and
administer the Plan, except that the Committee shall have no power to (a)
determine the eligibility for awards of Restricted Stock or the number of shares
of Restricted Stock to be awarded or the timing or value of awards of Restricted
Stock to be awarded to any Director, or (b) take any action specifically
delegated to the Board under the Plan.  The Committee's interpretations and
actions shall, except as otherwise determined by the Board, be final, conclusive
and binding upon all persons for all purposes.  The Committee may employ such
legal counsel, consultants and agents as it may deem desirable for the
administration of the Plan, and may rely upon any advice or opinion received
from any such counsel or consultant and any computation received from any such
consultant or agent.  Expenses incurred by the Committee in the engagement of
such counsel, consultant or agent shall be paid by the Corporation.

3.2           No Retention Rights.  Neither the establishment of the Plan or the
awarding of Restricted Stock to a Director shall be considered to give the
Director the right to be retained on, or nominated for reelection to, the Board,
or to any benefits or awards not specifically provided for by the Plan.

 

3.3           Interests Not Transferable.  Except as to withholding of any tax
required under the laws of the United States or any state or locality, no
benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, or other legal
process, or encumbrance of any kind.  Any attempt to alienate, sell, transfer,
assign, pledge, attach or otherwise encumber any such benefits whether currently
or thereafter payable, shall be void.  No benefit shall, in any manner, be
liable for or subject to the debts or liabilities of any person entitled to such
benefits.  If any person shall attempt to, or shall alienate, sell, transfer,
assign, pledge or otherwise encumber such person's benefits under the Plan, or
if by reason of such person's bankruptcy or any other event, such benefits would
devolve upon any other person or would not be enjoyed by the person entitled
thereto under the Plan, then the Committee, in its discretion, may terminate the
interest in any such benefits of the person entitled thereto under the Plan and
hold or apply them to or for the benefit of such person entitled thereto under
the Plan or such person's spouse, children or other dependents, or any of them,
in such manner as the Committee may deem proper.

3.4           Amendment and Termination.  The Board may at any time amend or
terminate the Plan; provided that:

a.             no amendment or termination shall, without the written consent of
a Director, adversely affect the Director's rights under outstanding awards of
Restricted Stock; and

b.             Stockholder approval of any amendment shall be required if
Stockholder approval is required under applicable law or the listing
requirements of any national securities exchange or Nasdaq on which are listed
any of the Corporation's equity securities.

 

3.5           Severability.  If all or any part of the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of the Plan not declared to
be unlawful or invalid.  Any Section or part hereof so declared to be unlawful
or invalid shall, if possible, be construed in a manner which will give effect
to the terms of such Section or part thereof to the fullest extent possible
while remaining lawful and valid.

 

3.6           Controlling Law.  The law of West Virginia, except with reference
to the Code or Federal securities law, shall be controlling in all matters
relating to the Plan.

 

3.7           Stockholder Approval.  The Plan will be submitted for approval by
Corporation's Stockholders at the Corporation's 2005 annual meeting of
stockholders and, if not so approved, will be deemed terminated immediately
following the meeting.

--------------------------------------------------------------------------------


PETROLEUM DEVELOPMENT CORPORATION
2005 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN



DESIGNATION OF BENEFICIARY
(Please type or print)

Name of Director:

                                                               

Marital Status:

Single:

Social Security No.:

                                                               

Married:

I hereby revoke any previous designation(s) of beneficiary made by me with
respect to amounts payable by Petroleum Development Corporation (the
"Corporation") under the Corporation's 2005 Non-Employee Director Restricted
Stock Plan in the event of my death; and I hereby designate the following
person(s) or entity to receive, upon my death, any such amounts:

Primary Beneficiary or Beneficiaries:

Name:

Share:

%

Relationship:

Birth Date:

Address:

SS #

 

Name:

Share:

%

Relationship:

Birth Date:

Address:

SS #

 

Contingent Beneficiary or Beneficiaries (if your Primary Beneficiary(ies) all
predecease you):

Name:

Share:

%

Relationship:

Birth Date:

Address:

SS #

 

Name:

Share:

%

Relationship:

Birth Date:

Address:

SS #

 

Date:

Director's Signature

 


 